766 P.2d 385 (1988)
307 Or. 302
Jose BANDA, Jr., by and through Sylvia Banda, His Guardian Ad Litem, Plaintiff-Appellant/Respondent On Review,
v.
William B. DANNER, M.D.; State of Oregon; and David Loper, Defendants, and
Umatilla Hospital District No. 1, Defendant-Respondent/Petitioner On Review.
TC A8401-00096; CA A40303; SC S34591.
Supreme Court of Oregon, In Banc.
Argued and Submitted March 2, 1988.
Reconsideration Denied February 14, 1989.
Decided December 30, 1988.
Lee Aronson, Portland, argued the cause and filed the petition on behalf of petitioner *386 on review. With him on the petition were James C. Carter and Holmes, DeFrancq & Schulte, P.C., Portland.
Richard P. Noble, Lake Oswego, argued the cause and filed the response on behalf of the respondent on review. With him on the response were Kathryn H. Clarke, Lake Oswego.
Keith J. Bauer and Billy M. Sime of Parks & Bauer, Salem, filed an amicus curiae brief on behalf of the Oregon Ass'n of Defense Counsel.
John Paul Graff of Graff & O'Neil, Portland, filed an amicus curiae brief on behalf of the Oregon Trial Lawyers Ass'n.
Affirmed by an equally divided court.